Concurring and Dissenting Opinion Filed March 5, 2021




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00085-CV

                  IN RE DANIEL J. EDELMAN, INC., Relator

            Original Proceeding from the County Court at Law No. 3
                             Dallas County, Texas
                     Trial Court Cause No. CC-17-06253-C

              CONCURRING AND DISSENTING OPINION
                      Opinion by Justice Schenck
       I concur with the Court’s denial of relator’s petition for writ of mandamus as

to the trial court’s ruling on real parties in interest’s objections to the confidentiality

designations of Exhibits B through L and N through S. I dissent from the Court’s

denial of relator’s petition as to Exhibit M because that document contains

information that is protected from disclosure as a matter of law and, thus, the trial

court abused its discretion in ordering the de-designation of same.

       It is undisputed that relator is a media relations firm and that Exhibit M

contains communications between relator, as an informant or source, and a

particular, named journalist. Relator urges that these communications are propriety

and are considered by it to be confidential. Given the nature of relator’s business,
relator’s interest in its media presentation appears to be more proprietary than

confidential—and certainly better grounded in the text of the agreed protective order

that the other challenged exhibits. But the interest implicated by Exhibit M is not

merely proprietary but also appears to concern a recurring relationship between a

media relations firm and a news reporter, the disclosure of which would directly

implicate the journalist’s news gathering rights. See, e.g., Branzburg v. Hayes, 408

U.S. 665, 708–09 (1972). Texas and other states have recognized the important role

sources and informants play in the news gathering and reporting process, and have

enacted shield statutes to protect the relationship between reporters and confidential

sources. See TEX. CIV. PRAC. & REM. CODE ANN. § 22.024 (a journalist cannot be

compelled to disclose the source of information received by the journalist). This

appears to be all the more significant when the relationship is of a recurring nature.

      While the Texas shield statute is relatively new, it, like our sister states’ shield

laws, is designed to maintain the integrity of the news gathering process. See, e.g.,

Phoenix Newspapers, Inc. v. Reinstein, 381 P.3d 236, 241 (Ariz. Ct. App. 2016)

(Media Shield Law protects a reporter’s sources and is rooted in the public purpose

to allow journalists to collect the news from sources who would not otherwise

disclose information if they were identified); DiPaolo v. Times Publ’g Co., 142 A.3d

837, 844 (Pa. Super. Ct. 2016) (purpose of shield law is to maintain free flow of

information to news media); Atlanta Journal-Constitution v. Jewell, 555 S.E.2d 175,

180 (Ga. Ct. App. 2001) (strong public policy in favor of allowing journalists to

                                          –2–
shield the identity of their confidential sources); Rancho Publ’ns v. Superior Court,

68 Cal. App. 4th 1538, 1543 (1999) (shield law’s primary purpose is to safeguard

the media’s future ability to gather news); In re Schuman, 552 A.2d 602, 605 (N.J.

1989) (New Jersey Shield Law is designed “to protect the confidential sources of the

press as well as information so obtained by reporters and other media representatives

to the greatest extent permitted by the Constitution[s]” of the United States and New

Jersey).

      Thus, as a matter of law, at least the existence of relator’s and the journalist’s

relationship is separately protected from disclosure as a matter of law. For these

reasons, the trial court’s ruling as to Exhibit M is erroneous and should be corrected

in this original proceeding by, at a minimum, ordering the redaction of the

journalist’s identity and any information that would serve to identify the confidential

relationship. See In re Ford Motor Co., 211 S.W.3d 295, 298 (Tex. 2006) (orig.

proceeding).

      Accordingly, I would conditionally grant relator partial mandamus relief as to

Exhibit M and deny relator relief as to Exhibits B through L and N through S.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
210085CF.P05                                JUSTICE



                                         –3–